53 F.3d 333NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Sheen BONNER, Plaintiff-Appellant,v.Shirley Sears CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 94-3587.
United States Court of Appeals, Seventh Circuit.
Argued April 17, 1995.Decided April 25, 1995.

Before CUMMINGS, COFFEY and EASTERBROOK, Circuit Judges.

ORDER

1
Sheen Bonner worked for 14 years, until she injured her back in 1987.  She sought disability benefits, which were denied on the ground that she still can perform unskilled sedentary work.


2
Her principal argument is that mental limitations prevent her from performing the full range of unskilled sedentary work.  But she has a high school degree and two years of college and performed her prior jobs satisfactorily.  Although she scored poorly on an IQ test, three physicians concluded that this score did not reflect her actual abilities, which allowed her to perform sedentary work.  Like the district court, we appreciate that there is contrary evidence.  But when the evidence conflicts, the Commissioner is entitled to decide.  Substantial evidence supports the administrative decision that Bonner can perform unskilled sedentary work, which, given her age, led to a finding of "not disabled" by application of the Grid.


3
The parties' disputes about the proper allocation of the burdens of production and persuasion are not material to the outcome.  Evidence was produced by both sides, and the allocation of burdens--which govern only in close cases, see Director, OWCP v. Greenwich Collieries, 114 S.Ct. 2251 (1994)--did not matter on the view the ALJ was entitled to take of the evidence.


4
AFFIRMED.